DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated November 23, 2022 in which claims 1 and 3-15 have been amended and claims 16-18 have been added.  Therefore, claims 1-18 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on November 23, 2022 has been entered.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
receiving, at a mobile device of a user, authentication data from the user, wherein the user is associated with a transaction device having a contactless interface; 
authenticating the user, at the mobile device, based on the received authentication data; 
receiving, at the mobile device, management operations data from the authenticated user, wherein the management operations data comprises data indicating that one or more management operations are to be performed with respect to the transaction device, and wherein the one or more management operations comprise changing data stored on the transaction device; 
transmitting, from the mobile device, confirmation request data to the transaction device in response to the received management operations data, wherein the confirmation request data comprises data indicating a request for confirmation data from the transaction device, and wherein the confirmation data comprises data indicating that the transaction device is associated with the authenticated user; 
receiving, at the mobile device, the confirmation data from the transaction device; and 
performing, using the mobile device, the one or more management operations with respect to the transaction device based on the confirmation data, comprising: transmitting, from the mobile device, command data to the transaction device based on the confirmation data, wherein the command data comprises data corresponding to one or more commands for changing the data stored on the transaction device.

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers authentication of a user to facilitate the completion of a transaction management operation, which is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The limitations fall within the category of a method of organizing human activity because the limitations are directed to managing personal behavior or relationships, following rules or instructions.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “mobile device”, “transaction device”, and “interface”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “mobile device”, “transaction device”, and “interface” language; “receiving”, “authenticating”, “transmitting”, and “performing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of managing personal behavior.  
Claim 1:  but for the generically recited computer language, receiving, at a mobile device of a user, authentication data from the user, wherein the user is associated with a transaction device having a contactless interface, in the context of the claimed invention encompasses one or more people manually receiving authentication data from the user.
but for the generically recited computer language, authenticating the user, at the mobile device, based on the received authentication data, in the context of the claimed invention encompasses one or more people manually authenticating the user based on the received authentication data.
but for the generically recited computer language, receiving, at the mobile device, management operations data from the authenticated user, wherein the management operations data comprises data indicating that one or more management operations are to be performed with respect to the transaction device, and wherein the one or more management operations comprise changing data stored on the transaction device, in the context of the claimed invention encompasses one or more people manually receiving management operations data from the authenticated user.
but for the generically recited computer language, transmitting, from the mobile device, confirmation request data to the transaction device in response to the received management operations data, wherein the confirmation request data comprises data indicating a request for confirmation data from the transaction device, and wherein the confirmation data comprises data indicating that the transaction device is associated with the authenticated user, in the context of the claimed invention encompasses one or more people manually transmitting confirmation request data in response to the received management operations data.
but for the generically recited computer language, receiving, at the mobile device, the confirmation data from the transaction device, in the context of the claimed invention encompasses one or more people manually receiving the confirmation data.
but for the generically recited computer language, performing, using the mobile device, the one or more management operations with respect to the transaction device based on the confirmation data, comprising: transmitting, from the mobile device, command data to the transaction device based on the confirmation data, wherein the command data comprises data corresponding to one or more commands for changing the data stored on the transaction device, in the context of the claimed invention encompasses one or more people manually performing the one or more management operations based on the confirmation data and transmitting command data based on the confirmation data.

Claims 12 and 13 are substantially similar to claim 1, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile device”, “transaction device”, and “interface”, to perform the “receiving”, “authenticating”, “transmitting”, and “performing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “mobile device”, “transaction device”, and “interface”, to perform the “receiving”, “authenticating”, “transmitting”, and “performing” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 2-11 and 14-18 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-18 are not patent eligible.


Response to Arguments
Applicant’s arguments filed on August 20, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-18, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application covers authentication of a user to facilitate the completion of a transaction management operation, which is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Next, Applicant argues that the claims “recite additional elements that integrate the judicial exception into a practical application of that exception under Prong Two of Step 2A.”
	Examiner disagrees, however, and notes that, here the additional elements of the computer system - a “mobile device”, “transaction device”, and “interface” - to perform the “receiving”, “authenticating”, “transmitting”, and “performing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers authentication of a user to facilitate the completion of a transaction management operation, which is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The claims invoke the “mobile device”, “transaction device”, and “interface” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))
	Finally, the Applicant argues that the claims are directed to significantly more than the abstract idea.
Examiner disagrees, however, and notes that, as explained above in the instant rejection under 35 U.S.C. § 101, that the various specific, discrete steps carried out by the computer system are a routine, well-understood, and conventional function of a generic computer and, thus, are not sufficient to add significantly more.  The other limitations which are simply supporting the abstract idea correspond to insignificant extra-solution activity which do not transform the abstract idea into a patent eligible subject matter.  Also, the functionality here is already present in the recited hardware, which is merely routine and conventional.  Obtaining, analyzing, and transmitting data is routine and conventional.  There is no technological problem or solution identified.  This is merely a business solution to transfer data between devices as a part of an authentication and transaction management process.  (MPEP 2106.05 (f))

With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-18, Examiner notes that the rejection is withdrawn in light of the amended claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693